                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
IN RE:                           ) CASE NO: 19-41787-659
KATHY ANN HARRIS                 ) Chapter 13
                                 ) Re:Objection to Claim 1 filed by
                                 )    FIRST COMMUNITY CREDIT UNION
                                 )    Acct:
                                 )    Amount: $12,319.00
              Debtor             )    Response Due: May 21, 2019
                                 )
                          TRUSTEE'S OBJECTION TO CLAIM 1

THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT REACHED
AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF WHICH
WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
AND MAY DECIDE THE OBJECTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
objection to claim states as follows:
   The claim of FIRST COMMUNITY CREDIT UNION dated March 28, 2019, should be
   denied as filed because the Clerk's docket entry indicates that a claim #1 was filed but the
   entry is not accompanied by a Proof of Claim form. The Trustee requests determination
   that no claim #1 has been filed.
   WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

Dated: April 30, 2019                              /s/ Diana S. Daugherty
                                                   Diana S. Daugherty
OBJCLM--AC                                         Standing Chapter 13 Trustee
                                                   P.O. Box 430908
                                                   St. Louis, MO 63143
                                                   (314) 781-8100 Fax: (314) 781-8881
                                                   trust33@ch13stl.com
19-41787 Trustee's Objection to Claim 1                                             04/30/2019 Page 2

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
April 30, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on April 30, 2019.

    KATHY ANN HARRIS                                  FIRST COMMUNITY CREDIT UNION
    326 MCCULLOUGH AVE                                17151 CHESTERFIELD AIRPORT RD
    SAINT LOUIS, MO 63122                             CHESTERFIELD, MO 63005



    I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served on the following Insured Depository
Institution pursuant to Fed. R. Bankr. P. 7004(h), or on the United States, or any of its officers or
agencies pursuant to Fed. R. Bankr. P. 7004(b)(4) or (5), on April 30, 2019 by certified mail
addressed to the following persons:

    FIRST COMMUNITY CREDIT UNION
    17151 CHESTERFIELD AIRPORT RD
    C/O GLENN BARKS CEO
    CHESTERFIELD, MO 63005

                                                      /s/ Diana S. Daugherty
                                                      Diana S. Daugherty, Chapter 13 Trustee
